DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 04/27/2022, has been received, entered and made of record. Currently, claims 1-13 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2016/0094726 A1) in view of Shibata (US 2016/0007200 A1).

With respect to claim 1, Abe discloses a communication apparatus (fig.1, MFP 10) that wirelessly communicates in a first frequency band and a second frequency band (¶ 0021-¶ 0022) (Note: the MFP 10 comprises a wireless interface 20 which supports both the 2.4 GHz frequency (first frequency band) and the 5.0 GHz frequency (second frequency band)), the communication apparatus comprising: 
       a first receiving unit (fig.1, USB interface 22) configured to receive setting information used in processing for wirelessly connecting with an external apparatus (fig.1, AP 200 or 300) (¶ 0023, ¶ 0036-¶ 0047, and ¶ 0088-¶ 0090) (Note: the MFP comprises a USB I/F 22 configured to receive wireless profile (setting information) used for wirelessly connecting with an access point (AP)); 
       a connection unit (fig.1, CPU 32) configured to wirelessly connect, in a case where the setting information does not include a frequency band information corresponding to the first frequency band and does not include a frequency band information corresponding to the second frequency band or in a case where the setting information includes the frequency band information corresponding to the first frequency band and the frequency band information corresponding to the second frequency band, with the external apparatus using the first frequency band (¶ 0041, fig.8, ¶ 0090-¶ 0099, fig.9, and ¶ 0104-¶ 0107) (Note: the MFP comprises a CPU 32 configured to establish a wireless connection with the AP by using the wireless profile, wherein the MFP connects with the AP (external apparatus) using the 2.4 GHz frequency (first frequency band) in a case the wireless profile (setting information) includes channel information corresponding to the 2.4 GHz frequency (first frequency band) and channel information corresponding to the 5.0 GHz frequency (second frequency band)); 
        a second receiving unit (fig.1, wireless interface 20) configured to receive a print job via the wireless connection with the external apparatus (¶ 0021; ¶ 0064-¶ 0065, and ¶ 0071) (Note: the MFP10 wirelessly receives image file (print job), via the access point (AP), from a PC 80; wherein the MFP 10 executes a wireless communication via the wireless I/F 20 by using a wireless network formed by the AP); and 
        a printing unit (fig.1, print performing unit 16) configured to perform printing on a recording medium by using a recording agent based on the print job (¶ 0020 and ¶ 0065) (Note: the MFP comprises a print performing unit 16 configured to execute a print of the image represented by the image file by employing a printing mechanism such as an ink jet method, laser method, etc.); 
       wherein the first frequency band is a 2.4 GHz frequency band, and wherein the second frequency band is a 5 GHz frequency band (¶ 0021-¶ 0022) (Note: the MFP 10 comprises a wireless interface 20 which supports both the 2.4 GHz frequency (first frequency band) and the 5.0 GHz frequency (second frequency band)).
     Abe does not explicitly disclose a connection unit configured to wirelessly connect with the external apparatus using the first frequency band with priority than the second frequency. 
    However, in the same field of endeavor, Shibata discloses a concept of a connection unit configured to wirelessly connect with the external apparatus using the first frequency band with priority than the second frequency (¶ 0021-¶ 0022, and ¶ 0079-¶ 0082) (Note: the reference discloses a concept of preferentially selecting the 2.4 GHz frequency (first frequency band) over the 5.0 GHz frequency (second frequency band) for establishing wireless connection with the AP, wherein the wireless profile WPro (setting information) is received via a wireless interface 20).
     Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the communication apparatus of Abe with the teachings of Shibata to obtain the claimed apparatus because the 2.4 GHz band covers a larger area and provides a longer range.

With respect to claim 12, Abe in view Shibata discloses the communication apparatus according to claim 1. Shibata discloses wherein the communication apparatus receives the setting information directly from the external apparatus (¶ 0063-¶ 0064) (Note: the MFP receives the wireless profile (WPro) directly from the AP (external apparatus)).
Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the communication apparatus of Abe with the teachings of Shibata to obtain the claimed apparatus for the advantages of providing a technique which allows a communication apparatus to appropriately select a wireless network to be joined in a situation where a plurality of wireless networks are formed by an access point (see, Shibata [0004]).

With respect to claim 13, Abe in view of Shibata discloses the communication apparatus according to claim 1. Abe discloses wherein the communication apparatus receives the setting information based on any one setting method of AirStation One-Touch Secure System, Rakuraku Musen Start, and Wi-Fi Protected Setup (¶ 0021, and ¶ 0025) (Note: the MFP receives the wireless profile including an authentication scheme, an encryption scheme, and password used in authentication and encryption in the wireless NW. Therefore, the MFP receives the setting information based on Wi-Fi Protected Setup).

With respect to claim 14, Abe in view of Shibata discloses the communication apparatus according to claim 1. Abe further discloses wherein the communication apparatus receives the setting information from an apparatus other than the external apparatus (fig.2 and fig.7) (Note: the MFP receives the wireless profile (setting information) from the PC 80).

With respect to claim 15, Abe in view of Shibata discloses the communication apparatus according to claim 1. Abe further discloses wherein the setting information includes at least one or more of connection information for wirelessly connecting with the external apparatus, information about an authentication method to be used in a wireless connection with the external apparatus, and information about an encryption method to be used in a wireless connection with the external apparatus (¶ 0025) (Note: the wireless profile includes an SSID (abbreviation of Service Set Identifier), authentication scheme, encryption scheme, and password. The SSID is an identifier for identifying the wireless NW. The authentication scheme, encryption scheme, and password are information to be used in authentication and encryption in the wireless NW).

With respect to claim 16, Abe in view of Shibata discloses the communication apparatus according to claim 1. Abe further discloses wherein the frequency band information is information about a communication channel to be used in a wireless connection with the external apparatus (¶ 0025 and ¶ 0041) (Note: the frequency band information is the channel information that indicates the frequency of the carrier wave used in the wireless NW).

With respect to claim 18, the same ground of rejection provided for claim 1 is applicable herein.

Claims 2-3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Shibata, and further in view of Aihara US 2014/0177548A1.

With respect to claim 2, Abe in view of Shibata discloses the communication apparatus according to claim 1, except for wherein, in a case where the external apparatus identifies that a specific apparatus is performing communication through a first channel from among a plurality of communication channels supporting the second frequency band, a channel currently used in wireless connection using the second frequency band between the external apparatus and the communication apparatus is changed from the first channel to a second channel from among the plurality of communication channels supporting the second frequency band.
      However, in the same field of endeavor, Aihara discloses a concept wherein, in a case where the external apparatus (fig.1, access point 60) identifies that a specific apparatus is performing communication through a first channel from among a plurality of communication channels supporting the second frequency band, a channel currently used in wireless connection using the second frequency band between the external apparatus and the communication apparatus is changed from the first channel to a second channel from among the plurality of communication channels supporting the second frequency band (¶ 0027-¶ 0028) (Note: when the AP detects a channel in the 5 GHz band used by a system such as weather radar, and the AP automatically selects or changes a channel in the 5 GHz band to be used by the access point (AP) 60). 
Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the external apparatus of Abe in view of Shibata with the teachings of Aihara to obtain the claimed apparatus for the advantages of avoiding interference between the wireless LAN and the radar (see, Aihara [0028]).

With respect to claim 3, Abe in views of Shibata and Aihara discloses the communication apparatus according to claim 2. Aihara discloses wherein, via Dynamic Frequency Selection or Transmit Power Control, the channel currently used in the wireless connection using the second frequency band between the external apparatus and the communication apparatus is changed from the first channel to the second channel (¶ 0028) (Note: the access point (AP) 60 has a dynamic frequency selection (DFS) function configured to detect a channel in the 5 GHz band used by a system such as weather radar, and automatically select or change a channel in the 5 GHz band to be used by the access point (AP) 60).
Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the external apparatus of Abe in view of Shibata with the teachings of Aihara to obtain the claimed apparatus for the advantages of avoiding interference between the wireless LAN and the radar (see, Aihara [0028]).

With respect to claim 17, Abe discloses a communication apparatus (fig.1, MFP 10) that wirelessly communicates in a first frequency band and a second frequency band (¶ 0021-¶ 0022) (Note: the MFP 10 comprises a wireless interface 20 which supports both the 2.4 GHz frequency (first frequency band) and the 5.0 GHz frequency (second frequency band)), the communication apparatus comprising: 
       a first receiving unit (fig.1, USB interface 22) configured to receive setting information used in processing for wirelessly connecting with an external apparatus (fig.1, AP 200 or 300) (¶ 0023, ¶ 0036-¶ 0047, and ¶ 0088-¶ 0090) (Note: the MFP comprises a USB I/F 22 configured to receive wireless profile (setting information) used for wirelessly connecting with an access point (AP)); 
       a connection unit (fig.1, CPU 32) configured to wirelessly connect, in a case where the setting information does not include a frequency band information corresponding to the first frequency band and does not include a frequency band information corresponding to the second frequency band or in a case where the setting information includes the frequency band information corresponding to the first frequency band and the frequency band information corresponding to the second frequency band, with the external apparatus using the first frequency band (¶ 0041, fig.8, ¶ 0090-¶ 0099, fig.9, and ¶ 0104-¶ 0107) (Note: the MFP comprises a CPU 32 configured to establish a wireless connection with the AP by using the wireless profile, wherein the MFP connects with the AP (external apparatus) using the 2.4 GHz frequency (first frequency band) in a case the wireless profile (setting information) includes channel information corresponding to the 2.4 GHz frequency (first frequency band) and channel information corresponding to the 5.0 GHz frequency (second frequency band)); 
        a second receiving unit (fig.1, wireless interface 20) configured to receive a print job via the wireless connection with the external apparatus (¶ 0021; ¶ 0064-¶ 0065, and ¶ 0071) (Note: the MFP10 wirelessly receives image file (print job), via the access point (AP), from a PC 80; wherein the MFP 10 executes a wireless communication via the wireless I/F 20 by using a wireless network formed by the AP); and 
        a printing unit (fig.1, print performing unit 16) configured to perform printing on a recording medium by using a recording agent based on the print job (¶ 0020 and ¶ 0065) (Note: the MFP comprises a print performing unit 16 configured to execute a print of the image represented by the image file by employing a printing mechanism such as an ink jet method, laser method, etc.); 
       wherein the first frequency band is a 2.4 GHz frequency band, and wherein the second frequency band is a 5 GHz frequency band (¶ 0021-¶ 0022) (Note: the MFP 10 comprises a wireless interface 20 which supports both the 2.4 GHz frequency (first frequency band) and the 5.0 GHz frequency (second frequency band)).
      Abe does not explicitly disclose a connection unit configured to wirelessly connect with the external apparatus using the first frequency band with priority than the second frequency. 
     However, in the same field of endeavor, Shibata discloses a concept of a connection unit configured to wirelessly connect with the external apparatus using the first frequency band with priority than the second frequency (¶ 0079-¶ 0082) (Note: the reference discloses a concept of preferentially selecting the 2.4 GHz frequency (first frequency band) over the 5.0 GHz frequency (second frequency band) for establishing wireless connection with the AP).
Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the communication apparatus of Abe with the teachings of Shibata to obtain the claimed apparatus because the 2.4 GHz band covers a larger area and provides a longer range.
      Abe in view of Shibata fails to disclose wherein, in a case where the external apparatus identifies that a specific apparatus is performing communication through a first channel from among a plurality of communication channels supporting the second frequency band, a channel currently used in wireless connection using the second frequency band between the external apparatus and the communication apparatus is changed from the first channel to a second channel from among the plurality of communication channels supporting the second frequency band.
      However, in the same field of endeavor, Aihara discloses a concept wherein, in a case where the external apparatus (fig.1, access point 60) identifies that a specific apparatus is performing communication through a first channel from among a plurality of communication channels supporting the second frequency band, a channel currently used in wireless connection using the second frequency band between the external apparatus and the communication apparatus is changed from the first channel to a second channel from among the plurality of communication channels supporting the second frequency band (¶ 0027-¶ 0028) (Note: when the AP detects a channel in the 5 GHz band used by a system such as weather radar, and the AP automatically selects or changes a channel in the 5 GHz band to be used by the access point (AP) 60). 
Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the external apparatus of Abe in view of Shibata with the teachings of Aihara to obtain the claimed apparatus for the advantages of avoiding interference between the wireless LAN and the radar (see, Aihara [0028]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Shibata, and further in view of Tran et al. US Patent 9497680 B1 (hereinafter referred to as Tran).

With respect to claim 4, Abe in view of Shibata discloses the communication apparatus according to claim 1, except wherein, in a case where the setting information does not include the frequency band information corresponding to the first frequency band and does not include the frequency band information corresponding to the second frequency band and establishing a connection with the external apparatus fails using the first frequency band, the communication apparatus wirelessly connects with the external apparatus using the second frequency band.
       However, Tran discloses a concept wherein, in a case where the setting information does not include the frequency band information corresponding to the first frequency band and does not include the frequency band information corresponding to the second frequency band and establishing a connection with the external apparatus fails using the first frequency band, the communication apparatus wirelessly connects with the external apparatus using the second frequency band (col.2, l.60-col.3, l.6 and col.7, ll.24-55) (Note: the device 102 may compare signal quality metrics associated with the first network 12 to the metric marker to determine when the device 102 is approaching the AP 10 and therefore additional networks may become available, and  the device 102 may determine that the second network 14 is available and has the highest signal quality metric value available and may connect to the second network 14; wherein the AP 10 is a dual band access point with a first network 12 associated with a first frequency (e.g., a 2.4 GHz frequency band) and a second network 14 associated with a second frequency (e.g., a 5 GHz frequency band)).
     Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Abe in view of Shibata with the teachings of Tran to obtain the claimed apparatus for the advantages of improving a data throughput of an apparatus by improve wireless communication performance of the apparatus.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Shibata, and further in view of Ionescu et al. US 2012/0307839 A1 (hereinafter referred to as Ionescu).

With respect to claim 5, Abe in view of Shibata discloses the communication apparatus according to claim 1, except wherein, in a wireless connection with the external apparatus, the external apparatus serves as a master station that determines a communication channel to be used in the wireless connection, and the communication apparatus serves as a slave station that does not determine a communication channel to be used in the wireless connection.
      However, Ionescu discloses a concept wherein, in a wireless connection with the external apparatus, the external apparatus serves as a master station that determines a communication channel to be used in the wireless connection, and the communication apparatus serves as a slave station that does not determine a communication channel to be used in the wireless connection (¶ 0009) (Note: the reference discloses a concept wherein an external apparatus serving as a master station selects a channel of a band of channels for communications between the master station and a slave station).
      Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Abe in view of Shibata with the teachings of Ionescu to obtain the claimed apparatus for the advantages of ensuring proper communications between an apparatus and an external apparatus.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in views of Shibata and Ionescu, and further in view of Kiyose US 2004/0048571 A1.

With respect to claim 6, Abe in views of Shibata and Ionescu discloses the communication apparatus according to claim 5, except wherein a wireless connection in which the communication apparatus serves as the slave station and a wireless connection in which the communication apparatus serves as the master station are maintained in parallel.
    However, Kiyose discloses a concept wherein a wireless connection in which the communication apparatus serves as the slave station and a wireless connection in which the communication apparatus serves as the master station are maintained in parallel (¶ 0063, and ¶ 0069) (Note: the reference discloses a concept wherein a communication apparatus (PC) acts as a slave station and as a master station).
    Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of over Abe in views of Shibata and Ionescu with the teachings of Kiyose to obtain the claimed apparatus for the advantages of improving a wireless communication system by reducing load imposed on a server.

With respect to claim 7, Abe in views of Shibata, Ionescu, and Kiyose discloses the communication apparatus according to claim 6. Ionescu discloses an identification unit configured to identify the communication channel to be used in the wireless connection in which the communication apparatus serves as the slave station as the communication channel to be used in the wireless connection in which the communication apparatus serves as the master station (¶ 0009) (Note: the reference discloses a concept wherein an apparatus selects a channel of a band of channels for communications between the apparatus (master device) and a slave device).
    Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Abe in view of Shibata with the teachings of Ionescu to obtain the claimed apparatus for the advantages of ensuring proper communications between an apparatus and an external apparatus.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in views of Shibata, Ionescu, Kiyose, and further in view of Laroia et al. US 2007/0274275A1 (hereinafter referred to as Laroia).
With respect to claim 8, Abe in views of Shibata, Ionescu, Kiyose discloses the communication apparatus according to claim 6, except a control unit configured to in a state where the communication apparatus is wirelessly connecting with the external apparatus using the second frequency band, perform control not to establish a wireless connection in which the communication apparatus serves as the master station.
       However, Laroia discloses a concept of except a control unit configured to in a state where the communication apparatus is wirelessly connecting with the external apparatus using the second frequency band, perform control not to establish a wireless connection in which the communication apparatus serves as the master station (¶ 0223) (Note: the wireless device determines from the received second broadcast signal that the second frequency band has been changed to be used as a cellular network band. In response to determining that the frequency band is to be used as a cellular frequency band, the wireless device terminates an ongoing peer to peer communications session. Thereby, a control unit configured to control not establishing the second wireless connection).
     Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Abe in views of Shibata, Ionescu, and Kiyose with the teachings of Laroia to obtain the claimed apparatus for the advantages of improving a wireless communication system by eliminating interference.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Shibata, and further in view of Park et al. US 2013/0148161 A1 (hereinafter referred to as Park).

With respect to claim 9, Abe in view of Shibata discloses the communication apparatus according to claim 1, except wherein a first wireless connection with a first information processing apparatus via the external apparatus and a second wireless connection with a second information processing apparatus not via the external apparatus are maintained in parallel.
    However, in the same field of endeavor, Park discloses a concept wherein a first wireless for connection with a first information processing apparatus via the external apparatus and a second wireless connection with a second information processing apparatus not via the external apparatus are maintained in parallel (¶ 0012 and ¶ 0070) (Note: the reference discloses wherein the MFP comprises a first wireless interface connecting the MFP to an AP of an infrastructured network, and a second wireless interface for connecting the MFP to an external wireless device via Wi-Fi Direct concurrently (in parallel). Wherein the MFP receives/transmits data from/to the external wireless device and receives/transmits data from/to infrastructured network through the AP).
     Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Abe in view of Shibata with the teachings of Park to obtain the claimed apparatus for the advantages of providing technologies to safely and conveniently use an image forming apparatus to support the P2P connection and infrastructure connection.

With respect to claim 10, Abe in views of Shibata and Park discloses the communication apparatus according to claim 9. Park discloses an identification unit (fig.8, central processing unit (CPU) 830) configured to identify a communication channel to be used in the first wireless connection as the communication channel to be used in the second wireless connection (¶ 0101-¶ 0102) (Note: the MFP comprises a channel management unit 837 (in the CPU 830) configured to identify the channel used by the MFP to connect to the infrastructured network AP and to identify the Wi-Fi Direct operation channel used in the Wi-Fi Direct connection).
     Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Abe in view of Shibata with the teachings of Park to obtain the claimed apparatus for the advantages of providing technologies to safely and conveniently use an image forming apparatus to support the P2P connection and infrastructure connection.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in views of Shibata and Park, and further in view of Laroia et al. US 2007/0274275A1 (hereinafter referred to as Laroia).

With respect to claim 11, Abe in views of Shibata and Park discloses the communication apparatus according to claim 9, except a control unit configured to control, in a case where the communication apparatus wirelessly connects with the external apparatus using the second frequency band, not establishing the second wireless connection.
      However, Laroia discloses a concept of a control unit configured to control, in a case where the communication apparatus wirelessly connects with the external apparatus using the second frequency band, not establishing the second wireless connection (¶ 0223) (Note: the wireless device determines from the received second broadcast signal that the second frequency band has been changed to be used as a cellular network band. In response to determining that the frequency band is to be used as a cellular frequency band, the wireless device terminates an ongoing peer to peer communications session. Thereby, a control unit configured to control not establishing the second wireless connection).
     Therefore, at the time the invention was made by the Applicant, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Abe in views of Shibata and Park with the teachings of Laroia to obtain the claimed apparatus for the advantages of improving a wireless communication system by eliminating interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675